Exhibit 10.1

QUANTA SERVICES, INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

1.    Purpose. The purpose of the Quanta Services, Inc. 2019 Omnibus Equity
Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, which may (but need not) be measured by reference
to the value of Common Shares, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s stockholders.

2.    Definitions. The following definitions shall be applicable throughout the
Plan:

(a)    “409A Tax” shall have the meaning set forth in Section 15(w) of the Plan.

(b)    “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

(c)    “After-Tax Payment Amount” shall have the meaning set forth in
Section 15(v) of the Plan.

(d)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Business Combination” has the meaning given such term in the definition
of “Change in Control.”

(g)    “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
or “good cause” to terminate a Participant’s employment or service, as defined
in any employment or consulting agreement between the Participant and the
Company or an Affiliate in effect at the time of such termination or (ii) in the
absence of any such employment or consulting agreement (or the absence of any
definition of “Cause” or “Good Cause” contained therein), (A) the Participant’s
commission of, conviction for, plea of guilty or nolo contendere to a felony or
a crime involving moral turpitude, or other material act or omission involving
dishonesty or fraud, (B) the Participant’s conduct that results in or is
reasonably likely to result in harm to the reputation or business of the Company
or any of its Affiliates in any material way, (C) the Participant’s failure to
perform duties as reasonably directed by the Company or the Participant’s
material violation of any rule, regulation, policy or plan for the conduct of
any service provider to the Company or its Affiliates or its or their business
(which, if curable, is not cured within 5 days after notice thereof is provided
to the Participant) or (D) the Participant’s gross negligence, willful
malfeasance or material act of disloyalty with respect to the Company or its
Affiliates (which, if curable, is not cured within 5 days after notice thereof
is provided to the Participant). Any determination of whether Cause exists shall
be made by the Committee in its sole discretion.

(h)    “Change in Control” shall be deemed to occur upon:

(i)    Any sale, lease, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the assets of the Company
to a non-Affiliate;

 

1



--------------------------------------------------------------------------------

(ii)    Any “person” as such term is used in Section 13(d) and Section 14(d) of
the Exchange Act is or becomes, directly or indirectly, the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act of securities of the Company
that represent more than 50% of the combined voting power of the Company’s then
outstanding voting securities (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 2(h), the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Company, (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, (IV) any acquisition by any
corporation pursuant to a transaction that complies with Section 2(h)(iv), (V)
any acquisition involving beneficial ownership of less than a majority of the
then-outstanding Common Shares (the “Outstanding Company Common Shares”) or the
Outstanding Company Voting Securities that is determined by the Board, based on
review of public disclosure by the acquiring Person with respect to its passive
investment intent, not to have a purpose or effect of changing or influencing
the control of the Company; provided, however, that for purposes of this clause
(V), any such acquisition in connection with (x) an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents or (y) any “Business
Combination” (as defined below) shall be presumed to be for the purpose or with
the effect of changing or influencing the control of the Company;

(iii)    During any period of two (2) consecutive years, the individuals who at
the beginning of such period constituted the Board together with any individuals
subsequently elected to the Board whose nomination by the stockholders of the
Company was approved by a vote of the then incumbent Board (i.e. those members
of the Board who either have been directors from the beginning of such two-year
period or whose election or nomination for election was previously approved by
the Board as provided in this Section 2(h)(iii)) cease for any reason to
constitute a majority of the Board; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an incumbent director;

(iv)    The Company has consummated a merger, amalgamation or consolidation (a
“Business Combination”) of the Company with any other corporation, unless,
following such Business Combination, all or substantially all of the individuals
and entities that were the beneficial owners of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries);

(v)    The stockholders of the Company approve a complete liquidation of the
Company.

Notwithstanding the foregoing, no Change in Control shall be deemed to occur
with respect to an Award (i) that is subject to Section 409A of the Code and
(ii) the timing of payment of which may accelerate on a Change in Control,
unless such event constitutes a “change in control event” within the meaning of
Treasury Regulation § 1.409A-3(i)(5).

(i)    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(j)    “Committee” means the Compensation Committee, as constituted from time to
time, of the Board, or if no such committee shall be in existence at any
relevant time, the term “Committee” for purposes of the Plan shall mean the
Board; provided, however, that while the Common Shares are publicly traded,
(i) the Committee shall be a committee of the Board consisting solely of two or
more Eligible Directors as necessary to satisfy the requirements of Rule 16b-3
under the Exchange Act with respect to Awards granted under the Plan and
(ii) with respect to Awards to directors who are not employees of the Company,
the

 

2



--------------------------------------------------------------------------------

Committee shall consist solely of one or more members of the Board who are
“independent” within the meaning of the New York Stock Exchange corporate
governance listing standards (or, if the Common Shares are not listed on the New
York Stock Exchange, such similar standards of any other applicable registered
stock exchange on which the Common Shares are listed or quoted at any relevant
time). When used in the Plan, the term “Committee” shall refer to the Committee,
the Equity Grant Committee and any officer of the Company or any Affiliate
acting within the scope of his or her delegated authority under Section 4(c) of
the Plan with respect to the matter covered by the particular reference.

(k)    “Common Shares” means the shares of common stock, par value $0.00001 per
share, of the Company (and any stock or other securities into which such shares
of common stock may be converted or into which they may be exchanged).

(l)    “Company” means Quanta Services, Inc., a Delaware corporation.

(m)    “Confidential Information” means any and all confidential and/or
proprietary trade secrets, knowledge, data, or information of the Company
including, without limitation, any: (A) drawings, inventions, methodologies,
mask works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Company, whether or not patentable or registrable under trademark,
copyright, patent or similar laws; (B) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising and
selling, distribution, business plans and strategies, business forecasts,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers, customers, customer history, customer preferences, or distribution
arrangements; (C) any information regarding the skills or compensation of
employees, suppliers, agents, and/or independent contractors of the Company;
(D) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future and proposed products or services of the
Company; (E) information about the Company’s investment program, trading
methodology, or portfolio holdings; or (F) any other information, data or the
like that is confidential or could reasonably be expected to be confidential.

(n)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(o)    “Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he or she is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

(p)    “Effective Date” means the date as of which this Plan is approved by the
Company’s stockholders.

(q)    “Eligible Director” means a person who is a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act.

(r)    “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; (ii) director of the Company or an Affiliate; (iii) consultant or
advisor to the Company or an Affiliate, provided that if the Securities Act
applies, such persons must be eligible to be offered securities registrable on
Form S-8 under the Securities Act; or (iv) prospective employees, directors,
officers, consultants or advisors who have accepted offers of employment or
consultancy from the Company or its Affiliates (and would satisfy the provisions
of clauses (i) through (iii) above once he or she begins employment with or
begins providing services to the Company or its Affiliates).

 

3



--------------------------------------------------------------------------------

(s)    “Equity Grant Committee” has the meaning given such term in Section 4(c)
of the Plan.

(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(u)    “Excise Tax” shall have the meaning set forth in Section 15(v) of the
Plan.

(v)    “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(w)    “Fair Market Value” means, as of any date, the value of Common Shares
determined as follows:

(i)    If the Common Shares are listed or quoted on any registered stock
exchange, the Fair Market Value of a Common Share shall be the closing sales
price for such a Common Share (or the closing bid price, if applicable) on such
exchange (or if the Common Shares are listed or quoted on more than one
registered exchange, on the exchange with the greatest volume of trading in the
Common Shares) on the day of determination (or if no such price is reported on
that day, on last market trading day prior to the day of determination), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable.

(ii)    In the absence of any listing or quotation of the Common Shares on any
such registered exchange, the Fair Market Value of a Common Share shall be
determined in good faith by the Committee in a manner intended to satisfy the
principles of Section 409A of the Code.

(x)    “Governmental Authorities” shall have the meaning set forth in
Section 14(e) of the Plan.

(y)    “Immediate Family Members” shall have the meaning set forth in
Section 15(b)(ii) of the Plan.

(z)    “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan and Section 422 of
the Code.

(aa)    “Indemnifiable Person” shall have the meaning set forth in Section 4(e)
of the Plan.

(bb)    “Intellectual Property Products” shall have the meaning set forth in
Section 14(d) of the Plan.

(cc)    “Nonqualified Stock Option” means an Option that is not designated by
the Committee as an Incentive Stock Option.

(dd)    “Officer” means a person who is an “officer” within the meaning of Rule
16a-1(f) promulgated pursuant to the Exchange Act (whether or not the Company is
subject to the requirements of the Exchange Act).

(ee)    “Option” means an Award granted under Section 7 of the Plan.

(ff)    “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

(gg)    “Outstanding Company Common Shares” has the meaning given such term in
the definition of “Change in Control.”

 

4



--------------------------------------------------------------------------------

(hh)    “Outstanding Company Voting Securities” has the meaning given such term
in the definition of “Change in Control.”

(ii)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(jj)    “Payment” shall have the meaning set forth in Section 15(v) of the Plan.

(kk)    “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan, including, but not limited to, restricted stock units or “performance
units” subject to one or more Performance Goals.

(ll)    “Performance Goals” shall mean the one or more goals established by the
Committee and used to determine whether all, some multiple or percentage of, or
none of a Performance Compensation Award has been earned for a Performance
Period.

(mm)    “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

(nn)    “Permitted Transferee” shall have the meaning set forth in Section 15(b)
of the Plan.

(oo)    “Person” has the meaning given such term in the definition of “Change in
Control.”

(pp)    “Plan” means this Quanta Services, Inc. 2019 Omnibus Equity Incentive
Plan.

(qq)    “Post-Termination Option Exercise Period” shall have the meaning set
forth in Section 7(e) of the Plan.

(rr)    “Post-Termination SAR Exercise Period” shall have the meaning set forth
in Section 8(e) of the Plan.

(ss)    “Prior Plan” means the Quanta Services, Inc. 2011 Omnibus Equity
Incentive Plan, as amended from time to time.

(tt)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(uu)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Common Shares, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(vv)    “Restricted Stock” means Common Shares, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

(ww)    “SAR Period” has the meaning given such term in Section 8(c) of the
Plan.

(xx)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.

(yy)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

5



--------------------------------------------------------------------------------

(zz)    “Stock Bonus Award” means an Award granted under Section 10 of the Plan.

(aaa)    “Strike Price” means, except as otherwise provided by the Committee in
the case of Substitute Awards, (i) in the case of a SAR granted in tandem with
an Option, the Exercise Price of the related Option, or (ii) in the case of a
SAR granted independent of an Option, an amount not less than the Fair Market
Value on the Date of Grant.

(bbb)    “Subsidiary” means, with respect to any specified Person:

(i)    any corporation, association or other business entity of which more than
50% of the total voting power of shares or any equivalent equity-type ownership
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and

(ii)    any partnership (or any comparable foreign entity) (a) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(ccc)    “Substitute Award” has the meaning given such term in Section 5(f) of
the Plan.

3.    Effective Date; Duration. The Plan shall be effective as of the Effective
Date. Unless sooner terminated by the Board in accordance with Section 13
hereof, the expiration date of the Plan, on and after which date no Awards may
be granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4.    Administration.

(a)    The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan), it is intended that each
member of the Committee shall, at the time he or she takes any action with
respect to an Award under the Plan, be an Eligible Director. However, the fact
that a Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan. The acts of a majority of the members present at any meeting at
which a quorum is present or acts approved in writing by a majority of the
Committee shall be deemed the acts of the Committee.

(b)    Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Common Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Common Shares, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Common Shares, other securities, other Awards or other
property and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the Participant or of the Committee;
(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (viii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.

 

6



--------------------------------------------------------------------------------

(c)    To the extent permissible by applicable law, the Committee may delegate
to a committee of one or more members of the Board who are not Eligible
Directors (the “Equity Grant Committee”) (i) the authority to grant Awards with
respect to a specified maximum aggregate value or number of shares of Common
Stock to Eligible Persons who are not then Officers or Eligible Directors and/or
(ii) the administrative duties under the Plan with respect to any matter, right,
obligation, or election that is the responsibility of or that is allocated to
the Committee herein. The Committee may delegate to one or more officers of the
Company or any Affiliate the administrative duties under the Plan with respect
to any matter, right, obligation, or election that is the responsibility of or
that is allocated to the Committee herein, excluding the Committee’s authority
to grant Awards.

(d)    Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any stockholder of the Company.

(e)    No member of the Board, the Committee, delegate of the Committee or any
employee or agent of the Company (each such person, an “Indemnifiable Person”)
shall be liable for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award hereunder. Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, provided, that the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s bad faith, fraud or willful criminal act or omission or
that such right of indemnification is otherwise prohibited by law or by the
Company’s constituent documents. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s constituent documents,
as a matter of law, or otherwise, or any other power that the Company may have
to indemnify such Indemnifiable Persons or hold them harmless.

(f)    Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

5.    Shares Subject to the Plan; Grant of Awards; Limitations.

(a)    Subject to adjustment as provided in Section 12 of the Plan, the
Committee is authorized to deliver pursuant to Awards under the Plan no more
than the sum of (i) 7,000,000 Common Shares, plus (ii) such number of Common
Shares, not to exceed 455,770, as remained available for awards under the Prior
Plan as of March 31, 2019, less one share for every one share granted under the
Prior Plan after March 31, 2019 and prior to the Effective Date, plus (iii) any
Shares underlying Awards under the Prior Plan that are forfeited, cancelled,
expire unexercised, or are settled in cash after March 31, 2019. All such shares
hereunder shall be available for Awards of Incentive Stock Options. From and
after the Effective Date, the Company will make no further awards under the
Prior Plan.

(b)    The aggregate number of Common Shares subject to an Award granted in any
one calendar year to any individual shall not exceed 1,000,000 shares. In
addition, the aggregate value of Awards granted under the Plan (as determined
based on the Fair Market Value at the Date of Grant or, to the extent

 

7



--------------------------------------------------------------------------------

used to calculate the number of shares to be granted, the average of the closing
prices of the Company’s Common Shares for the twenty consecutive trading days
immediately preceding the Date of Grant) and any cash compensation granted under
the Plan or otherwise during any calendar year to any individual Eligible
Director shall not exceed $500,000; provided, however, that such limit shall be
increased by an additional $250,000 for (i) an Eligible Director serving as
Chairman of the Board or Lead Director of the Board or (ii) an Eligible Director
serving in his or her first calendar year on the Board. Compensation shall count
towards the limit in the previous sentence for the calendar year in which the
compensation was granted, and not in a later payment year in the event the
compensation is deferred.

(c)    The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonus Awards and/or
Performance Compensation Awards to one or more Eligible Persons selected in its
sole discretion. A Participant may be granted more than one Award under the
Plan, and Awards may be granted at any time or times during the term of the
Plan. The grant of an Award to an Eligible Person shall not be deemed either to
entitle that individual to, or to disqualify that individual from, participation
in any other grant of Awards under the Plan.

(d)    Shares underlying Awards under this Plan that are forfeited, cancelled,
expire unexercised, or are settled in cash are available again for Awards under
the Plan. Notwithstanding anything herein to the contrary, none of the following
Common Shares shall be available again for Awards under the Plan: (i) Common
Shares withheld by the Company or tendered by a Participant for payment of tax
withholding obligations in connection with an Award, (ii) Common Shares withheld
by the Company or tendered by a Participant in payment of the Exercise Price of
an Option, (iii) Common Shares reacquired in the open market or otherwise using
cash proceeds from the exercise of Options, and (iv) Common Shares that are not
issued to a Participant due to a net settlement of an Award. For the avoidance
of doubt, with respect to Options and SARs that are settled in shares of Common
Stock, the number of Options and SARs exercised shall be counted in full against
the number of shares available for Awards under the Plan regardless of the
number of Common Shares issued upon settlement of Options and SARs.

(e)    Common Shares delivered by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.

(f)    Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or any Affiliate or with which the
Company or any Affiliate combines (“Substitute Awards”). The number of Common
Shares underlying any Substitute Awards shall not be counted against the
aggregate number of Common Shares available for Awards under the Plan (nor shall
shares subject to such Substitute Awards be available again for Awards under the
Plan pursuant to Section 5(d) above). Additionally, in the event that a company
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Common Shares available for
Awards under the Plan (but Common Shares subject to such Awards shall not be
available again for Awards under the Plan pursuant to Section 5(d) above);
provided, however, that Awards using such available shares shall not be made
after the expiration date of such pre-existing plan (absent the acquisition or
combination) and shall only be made to individuals who were not employees or
directors of the Company or any Affiliate prior to such acquisition or
combination.

(g)    All equity-based Awards shall provide for a Restricted Period or other
vesting based on employment or service such that no portion of such Award shall
vest prior to the date that is one year from the Date of Grant (excluding, for
this purpose, any (i) Substitute Awards, (ii) Common Shares delivered in lieu of
fully vested cash Awards and (iii) Awards to Eligible Directors that vest on the
earlier of the one year anniversary of the date of grant or the next annual
meeting of stockholders which is at least 50 weeks after the immediately
preceding year’s annual meeting); provided, however, that the foregoing
restriction does not apply to the Committee’s discretion to provide for
accelerated exercisability or vesting of any Award, including in cases of death,
Disability or retirement of the Participant or a Change in Control, in the terms
of the Award or

 

8



--------------------------------------------------------------------------------

otherwise. Notwithstanding the foregoing, equity-based Awards with respect to up
to five percent (5%) of the Common Shares available for Awards pursuant to this
Plan (subject to adjustment as provided in Section 12) may be issued pursuant to
equity-based Awards without regard to the limitations of this Section 5(g).

6.    Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.

7.    Options.

(a)    Generally. Each Option granted under the Plan shall be evidenced by an
Award agreement (whether in paper or electronic medium (including email or the
posting on a web site maintained by the Company or a third party under contract
with the Company)). Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement. All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award agreement expressly states that the Option is intended to be an Incentive
Stock Option. Incentive Stock Options shall be granted only to Eligible Persons
who are employees of the Company and its Affiliates, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

(b)    Exercise Price. The exercise price (“Exercise Price”) per Common Share
for each Option shall not be less than 100% of the Fair Market Value of such
share determined as of the Date of Grant; provided, however, that in the case of
an Incentive Stock Option granted to an employee who, at the time of the grant
of such Option, owns shares representing more than 10% of the voting power of
all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant and provided further that, notwithstanding any provision herein to the
contrary, the Exercise Price shall not be less than the par value per Common
Share.

(c)    Vesting and Expiration. Options shall (i) vest and become exercisable in
such manner and on such date or dates, subject to Section 5(g) of the Plan, and
(ii) expire after such period, not to exceed ten years (the “Option Period”), in
each case as may be determined by the Committee and as set forth in an Award
agreement; provided, however, that the Option Period shall not exceed five years
from the Date of Grant in the case of an Incentive Stock Option granted to a
Participant who on the Date of Grant owns shares representing more than 10% of
the voting power of all classes of shares of the Company or any Affiliate.
Unless otherwise provided by the Committee in an Award agreement: (i) the
unvested portion of an Option shall expire upon termination of employment or
service of the Participant granted the Option, and the vested portion of such
Option shall remain exercisable for (A) one year following termination of
employment or service by reason of such Participant’s death or Disability, but
not later than the expiration of the Option Period or (B) 90 days following
termination of employment or service for any reason other than such
Participant’s death or Disability, and other than such Participant’s termination
of employment or service for Cause, but not later than the expiration of the
Option Period and (ii) both the unvested and the vested portion of an Option
shall expire upon the termination of the Participant’s employment or service by
the Company for Cause.

(d)    Method of Exercise and Form of Payment. No Common Shares shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld. Options that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Option, specifying
the number of Options to be exercised and accompanied by payment of the Exercise

 

9



--------------------------------------------------------------------------------

Price. The Exercise Price shall be payable (i) in cash, check, cash equivalent
and/or Common Shares having a Fair Market Value on the date of exercise equal to
the Exercise Price (including, pursuant to procedures approved by the Committee,
by means of attestation of ownership of a sufficient number of Common Shares in
lieu of actual delivery of such shares to the Company), provided, that such
Common Shares are not subject to any pledge or other security interest, and
(ii) by such other method as the Committee may permit in accordance with
applicable law, in its sole discretion, including without limitation: (A) in
other property having a fair market value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the Common Shares at such
time, by means of a broker-assisted “cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
the Common Shares otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price or (C) by
a “net exercise” method whereby the Company withholds from the delivery of the
Common Shares for which the Option was exercised that number of Common Shares
having a Fair Market Value equal to the aggregate Exercise Price for the Common
Shares for which the Option was exercised. Any fractional Common Shares shall be
settled in cash. The Committee may specify a reasonable minimum number of Common
Shares or a percentage of the shares subject to an Option that may be purchased
on any exercise of an Option; provided, that such minimum number will not
prevent Optionee from exercising the full number of Common Shares as to which
the Option is then exercisable.

(e)    Automatic Extension of Post-Termination Exercise Periods; Automatic
Exercise. Notwithstanding any provisions of the Plan or an Award agreement to
the contrary, if during any period of time which a Participant may exercise an
Option after the Participant terminates employment or service as specified in
the Plan or any Award agreement (the “Post-Termination Option Exercise Period”),
exercise of the Option is prohibited (i) by applicable law or (ii) due to
blackout, lock-up or similar restrictions pursuant to a Company policy, then the
Post-Termination Option Exercise Period shall be extended until the later of
(x) thirty (30) days after the end of the applicable legal prohibition or
blackout period or (y) the end of the original Post-Termination Option Exercise
Period, provided, however, that in no event shall this provision operate to
extend the original Option Period unless exercise of the Option is prohibited by
applicable law. If on the last trading day of the Option Period or the
Post-Termination Option Exercise Period, the Fair Market Value of a Common Share
exceeds the Exercise Price, the Participant has not exercised the Option, and
the Option has not expired, such Option shall be deemed to have been exercised
by the Participant on such last day. Unless otherwise provided in an Award
agreement, the Exercise Price and any applicable federal, state, local and
non-U.S. income and employment taxes required to be withheld pursuant to
Section 15(c) in connection with an automatic exercise (such taxes determined at
the minimum required statutory rate) will be satisfied by a “net exercise”
method whereby the Company withholds from the delivery of the Common Shares for
which the Option was exercised that number of Common Shares having a Fair Market
Value equal to the aggregate Exercise Price and other taxes required to be
withheld for the Common Shares for which the Option was exercised. For purposes
of an Option that is granted in connection with a SAR, the automatic exercise
provisions of Section 8(e) shall apply in lieu of the automatic exercise
provisions of this Section 7(e).

(f)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.

(g)    Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner that the
Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.

 

10



--------------------------------------------------------------------------------

8.    Stock Appreciation Rights.

(a)    Generally. Each SAR granted under the Plan shall be evidenced by an Award
agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b)    Strike Price. The Strike Price per Common Share for each SAR shall not be
less than 100% of the Fair Market Value of such share determined as of the Date
of Grant.

(c)    Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR that is independent of
an Option shall (i) vest and become exercisable in such manner and on such date
or dates, subject to Section 5(g) of the Plan, and (ii) expire after such
period, not to exceed ten years (the “SAR Period”), in each case as may be
determined by the Committee and as set forth in an Award agreement. Unless
otherwise provided by the Committee in an Award agreement: (i) the unvested
portion of a SAR shall expire upon termination of employment or service of the
Participant granted the SAR, and the vested portion of such SAR shall remain
exercisable for (A) one year following termination of employment or service by
reason of such Participant’s death or Disability, but not later than the
expiration of the SAR Period or (B) 90 days following termination of employment
or service for any reason other than such Participant’s death or Disability, and
other than such Participant’s termination of employment or service for Cause,
but not later than the expiration of the SAR Period and (ii) both the unvested
and the vested portion of a SAR shall expire upon the termination of the
Participant’s employment or service by the Company for Cause.

(d)    Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e)    Automatic Extension of Post-Termination Exercise Periods; Automatic
Exercise. Notwithstanding any provisions of the Plan or an Award agreement to
the contrary, if during any period of time which a Participant may exercise SARs
after the Participant terminates employment or service as specified in any Award
agreement (the “Post-Termination SAR Exercise Period”), exercise of the SAR is
prohibited (i) by applicable law or (ii) due to blackout, lock-up or similar
restrictions pursuant to a Company policy, then the Post-Termination SAR
Exercise Period shall be extended until the later of (x) thirty (30) days after
the end of the applicable legal prohibition or blackout period or (y) the end of
the original Post-Termination SAR Exercise Period, provided, however, that in no
event shall this provision operate to extend the original SAR Period unless
exercise is prohibited by applicable law. If on the last trading day of the SAR
Period or the Post-Termination SAR Exercise Period, the Fair Market Value of a
Common Share exceeds the Strike Price, the Participant has not exercised the
SAR, and the SAR has not expired, such SAR shall be deemed to have been
exercised by the Participant on such last day and the Company shall make the
appropriate payment therefor, less an amount equal to any federal, state, local
and non-U.S. income and employment taxes required to be withheld pursuant to
Section 15(c) of the Plan.. For purposes of a SAR that is granted in connection
with an Option, the automatic exercise provisions of this Section 8(e) shall
apply, and automatic exercise of the SAR will result in immediate cancellation
of the corresponding Option.

(f)    Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of a
Common Share on the exercise date over the Strike Price, less an amount equal to
any federal, state, local and non-U.S. income and employment taxes required to
be withheld pursuant to Section 15(c) of the Plan. The Company shall pay such
amount in cash, in Common Shares with a Fair Market Value equal to such amount,
or any combination thereof, as determined by the Committee in an Award
agreement. Any fractional Common Share shall be settled in cash.

 

11



--------------------------------------------------------------------------------

9.    Restricted Stock and Restricted Stock Units.

(a)    Generally. Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. With respect to an Award of Restricted Stock Units, the Committee may
also grant dividend equivalent rights which shall entitle the Participant to an
amount equal to all dividends and other distributions that are payable during
the Restricted Period on a like number of Common Shares. For the avoidance of
doubt, dividends with respect to Restricted Stock and dividend equivalents with
respect to Restricted Stock Units, if any and as applicable, will not be payable
until the Restricted Period on the underlying Restricted Stock or Restricted
Stock Units has lapsed, and in the event the underlying Restricted Stock or
Restricted Stock Units are forfeited, any dividends or dividend equivalents with
respect to such Restricted Stock or Restricted Stock Units shall also be
forfeited.

(b)    Restricted Stock – Accounts, Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, a book entry in a restricted account shall be
established in the Participant’s name at the Company’s transfer agent and, if
the Committee determines that the Restricted Stock shall be held by the Company
or in escrow rather than held in such restricted account pending the release of
the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award agreement, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock and the right to
accrue dividends, as applicable. To the extent shares of Restricted Stock are
forfeited, any share certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

(c)    Vesting; Acceleration of Lapse of Restrictions. The Restricted Period
shall lapse with respect to an Award of Restricted Stock or Restricted Stock
Units at such times as provided by the Committee in an Award agreement, subject
to Section 5(g) of the Plan. Unless otherwise provided in an Award agreement,
the unvested portion of Restricted Stock and Restricted Stock Units shall
terminate and be forfeited upon termination of employment or service of the
Participant.

(d)    Delivery of Restricted Stock and Settlement of Restricted Stock Units.

(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge, the share certificate evidencing the
shares of Restricted Stock that have not then been forfeited and with respect to
which the Restricted Period has expired (rounded down to the nearest full
share). Dividends, if any, that have been accrued and withheld by the Committee
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, at the sole discretion of the Committee, in Common
Shares having a Fair Market Value equal to the amount of such dividends, upon
the release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends.

(ii)    Unless otherwise provided by the Committee in an Award agreement, upon
the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, one Common Share for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part Common Share in lieu of
delivering only Common Shares in respect of such Restricted Stock Units or
(ii) defer the delivery of Common Shares (or cash or part Common Shares and part
cash, as the case may be) beyond the expiration of the Restricted Period if such
delivery would result in a

 

12



--------------------------------------------------------------------------------

violation of applicable law until such time as is no longer the case. If a cash
payment is made in lieu of delivering Common Shares, the amount of such payment
shall be equal to the Fair Market Value of the Common Shares as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units,
less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld. Dividend equivalents, if any,
attributable to any particular Restricted Stock Unit shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in Common
Shares having a Fair Market Value equal to the amount of such dividend
equivalents, upon the expiration of the Restricted Period and, if such
Restricted Share Unit is forfeited, the Participant shall have no right to such
dividend equivalents.

10.    Stock Bonus Awards. The Committee may issue unrestricted Common Shares,
or other Awards denominated in Common Shares, under the Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Stock
Bonus Award granted under the Plan shall be evidenced by an Award agreement
(whether in paper or electronic medium (including email or the posting on a web
site maintained by the Company or a third party under contract with the
Company)). Each Stock Bonus Award so granted shall be subject to such conditions
not inconsistent with the Plan as may be reflected in the applicable Award
agreement.

11.    Performance Compensation Awards.

(a)    Generally. The Committee shall have the authority, at the time of grant
of any Award described in Sections 9 or 10 of the Plan, to designate such Award
as a Performance Compensation Award. The Committee shall also have the authority
to make an award of a cash bonus to any Participant and designate such Award as
a Performance Compensation Award.

(b)    Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period (subject to
Section 5(g) of the Plan), the type(s) of Performance Compensation Awards to be
issued, the Performance Goal(s) that is (are) to apply and other conditions of
payment.

(c)    Modification of Performance Goal(s). The Committee shall have sole
discretion to modify Performance Goals and may provide for the exclusion of the
impact of an event or occurrence on the Performance Goal(s) which the Committee
determines should appropriately be excluded, including, without limitation,
(i) asset write-downs; (ii) litigation or claim judgments or settlements;
(iii) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (iv) any reorganization and
restructuring programs; (v) any unusual, infrequently occurring or nonrecurring
charges, items or events and/or as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.

(d)    Payment of Performance Compensation Awards.

(i)    Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award agreement, a Participant must be employed by the Company or an
Affiliate of the Company on the date of payment with respect to a Performance
Period to be eligible to receive such payment in respect of a Performance
Compensation Award for the preceding Performance Period.

(ii)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned and actually payable for the Performance Period.

(iii)    Use of Discretion. In determining the actual amount of an individual
Participant’s Performance Compensation Award for a Performance Period, the
Committee shall have the discretion to increase, reduce or eliminate the amount
of the Performance Compensation Award earned in the Performance Period. The
Committee shall not have the discretion, except as is otherwise provided in the
Plan, to increase a Performance Compensation Award above the applicable share
limitations set forth in Section 5 of the Plan.

 

13



--------------------------------------------------------------------------------

(e)    Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11, but in no event later than two-and-one-half months following the end
of the fiscal year during which the Performance Period is completed.

12.    Changes in Capital Structure and Similar Events.

(a)    Effect of Certain Events. In the event of (A) any dividend or other
distribution (whether in the form of cash, Common Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, amalgamation, consolidation, split-up, split-off,
combination, repurchase or exchange of Common Shares or other securities of the
Company, issuance of warrants or other rights to acquire Common Shares or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the Common
Shares, or (B) unusual or nonrecurring events (including, without limitation, a
Change in Control) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then, unless otherwise
provided in an Award agreement, the Committee shall make any such adjustments in
such manner as it may deem equitable, including without limitation any or all of
the following:

(i)    adjusting any or all of (A) the number of Common Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Goals);

(ii)    providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and

(iii)    canceling any one or more outstanding Awards or portion thereof and
causing to be paid to the holders thereof, in cash, Common Shares, other
securities or other property, or any combination thereof, the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per Common Share received or to be received by other stockholders
of the Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
Common Shares subject to such Option or SAR over the aggregate Exercise Price or
Strike Price of such Option or SAR, respectively (it being understood that, in
such event, any Option or SAR having a per share Exercise Price or Strike Price
equal to, or in excess of, the Fair Market Value of a Common Share subject
thereto may be canceled and terminated without any payment or consideration
therefor); provided, however, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification 718), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring. Any adjustment in Incentive Stock Options under this Section 12
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

(b)    Effect of Change in Control. Unless specifically provided otherwise with
respect to Change in Control events in an Award or in a then-effective written
employment agreement between the Participant and the Company or an Affiliate,
if, during the effectiveness of the Plan, a Change in Control occurs, (i) each
Option and SAR which is at the time outstanding under the Plan shall
automatically become fully

 

14



--------------------------------------------------------------------------------

vested and exercisable and free from restrictions immediately prior to the
specified effective date of such Change in Control, for all Common Shares at the
time subject to such, (ii) the Restricted Period shall expire and restrictions
applicable to all outstanding Restricted Stock Awards and Restricted Stock Units
shall lapse and such Awards shall become fully vested and (iii) Performance
Periods in effect on the date the Change in Control occurs shall end on such
date, and the Committee shall (A) determine the extent to which Performance
Goals with respect to each such Performance Period have been met based upon such
audited or unaudited financial information or other information then available
as it deems relevant and (B) cause the Participant to receive full payment
(without proration) of Awards for each such Performance Period based upon the
Committee’s determination of the degree of attainment of the Performance Goals.
To the extent practicable, any actions taken by the Committee under this
Section 12(b) shall occur in a manner and at a time which allows affected
Participants the ability to participate in the Change in Control transactions
with respect to the Common Shares subject to their Awards.

13.    Amendments and Termination.

(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that (i) no amendment to Section 13(b) (to the extent required by the
proviso in such Section 13(b)) shall be made without stockholder approval and
(ii) no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or requirements of any
securities exchange or inter-dealer quotation system on which the Common Shares
may be listed or quoted); provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant; provided, further, that without
stockholder approval, except as otherwise permitted under Section 12 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the Committee may not cancel,
exchange, substitute, buyout or cash out any outstanding Option or SAR the
Exercise Price or Strike Price, as applicable, of which exceeds the Fair Market
Value of a Common Share and (iii) the Committee may not take any other action
that is considered a “repricing” for purposes of the stockholder approval rules
of the applicable securities exchange or inter-dealer quotation system on which
the Common Shares are listed or quoted.

14.    Restrictive Covenants.

(a)    Confidentiality. By accepting an Award under the Plan, and as a condition
thereof, each Participant agrees not to, at any time, either during their
employment or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement, and to keep in the strictest confidence
any Confidential Information, except (i) as may be necessary to the performance
of the Participant’s duties to the Company, (ii) with the Company’s express
written consent, (iii) to the extent that any such information is in or becomes
in the public domain other than as a result of the Participant’s breach of any
of his or her obligations under this Section 14(a), or (iv) where required to be
disclosed by court order, subpoena or other government process and in such
event, the Participant shall cooperate with the Company in attempting to keep
such information confidential to the maximum extent possible. Upon the request
of the Company or an Affiliate, the Participant agrees to promptly deliver to
the Company the originals and all copies, in whatever medium, of all such
Confidential Information.

(b)    Non-Solicitation. By accepting an Award under the Plan, and as a
condition thereof, each Participant agrees that during their employment and for
one year thereafter, the Participant shall not solicit any person who is an
employee of the Company or any Affiliate for the purpose or with the intent of
enticing such employee away from or out of the employ of the Company or any
Affiliate.

 

15



--------------------------------------------------------------------------------

(c)    Non-Disparagement. By accepting an Award under the Plan, and as a
condition thereof, the Participant acknowledges and agrees that he or she will
not defame or publicly criticize the services, business, integrity, veracity or
personal or professional reputation of the Company, including its officers,
directors, partners, executives or agents, in either a professional or personal
manner at any time during or following his or her employment.

(d)    Post-Employment Property. By accepting an Award under the Plan, and as a
condition thereof, the Participant agrees that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Company that the Participant, either solely or in collaboration with others, has
made or may make, discover, invent, develop, perfect, or reduce to practice
during his or her employment, whether or not during regular business hours and
created, conceived or prepared on the Company’s premises or otherwise shall be
the sole and complete property of the Company. More particularly, and without
limiting the foregoing, the Participant agrees that all of the foregoing and any
(i) inventions (whether patentable or not, and without regard to whether any
patent therefor is ever sought), (ii) marks, names, or logos (whether or not
registrable as trade or service marks, and without regard to whether
registration therefor is ever sought), (iii) works of authorship (without regard
to whether any claim of copyright therein is ever registered), and (iv) trade
secrets, ideas, and concepts ((i) to (iv) collectively, “Intellectual Property
Products”) created, conceived, or prepared on the Company’s premises or
otherwise, whether or not during normal business hours, shall perpetually and
throughout the world be the exclusive property of the Company, as shall all
tangible media (including, but not limited to, papers, computer media of all
types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed. The Participant further agrees promptly to disclose
in writing and deliver to the Company all Intellectual Property Products created
during his or her engagement by the Company, whether or not during normal
business hours. The Participant agrees that all works of authorship created by
the Participant during his or her engagement by the Company shall be works made
for hire of which the Company is the author and owner of copyright. To the
extent that any competent decision-making authority should ever determine that
any work of authorship created by the Participant during his or her engagement
by the Company is not a work made for hire, by accepting an Award, the
Participant assigns all right, title and interest in the copyright therein, in
perpetuity and throughout the world, to the Company. To the extent that this
Plan does not otherwise serve to grant or otherwise vest in the Company all
rights in any Intellectual Property Product created by the Participant during
his or her engagement by the Company, by accepting an Award, the Participant
assigns all right, title and interest therein, in perpetuity and throughout the
world, to the Company. The Participant agrees to execute, immediately upon the
Company’s reasonable request and without charge, any further assignments,
applications, conveyances or other instruments, at any time, whether or not the
Participant is engaged by the Company at the time such request is made, in order
to permit the Company and/or its respective assigns to protect, perfect,
register, record, maintain, or enhance their rights in any Intellectual Property
Product; provided, that, the Company shall bear the cost of any such
assignments, applications or consequences. Upon termination of the Participant’s
employment by the Company for any reason whatsoever, and at any earlier time the
Company so requests, the Participant will immediately deliver to the custody of
the person designated by the Company all originals and copies of any documents
and other property of the Company in the Participant’s possession, under the
Participant’s control or to which he or she may have access.

(e)    Permitted Disclosures. Notwithstanding anything in the Plan to the
contrary, nothing in this Section 14 shall prohibit or restrict a Participant
from (i) lawfully initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to a Participant individually from any such Governmental Authorities;
(iii) testifying, participating or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law; or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law. Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, a Participant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (x) is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and solely for the purpose of reporting or investigating a suspected
violation of law; (y) is made to a

 

16



--------------------------------------------------------------------------------

Participant’s attorney in relation to a lawsuit for retaliation against the
Participant for reporting a suspected violation of law; or (z) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, nothing in the Plan requires a
Participant to obtain prior authorization from the Company before engaging in
any conduct described in this Section 14(e), or to notify the Company that the
Participant has engaged in any such conduct.

For purposes of this Section 14, the term “Company” shall include the Company
and its Affiliates.

15.    General.

(a)    Award Agreements. Each Award under the Plan shall be evidenced by an
Award agreement, which shall be delivered to the Participant (whether in paper
or electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee.

(b)    Nontransferability.

(i)    Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members
(each transferee described in clauses (A), (B) and (C) above is hereinafter
referred to as a “Permitted Transferee”); provided, that (x) the Participant
gives the Committee advance written notice describing the terms and conditions
of the proposed transfer and the Committee notifies the Participant in writing
that such a transfer would comply with the requirements of the Plan, and (y) no
third-party financial institution shall qualify as a Permitted Transferee.

(iii)    The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee, and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the Common Shares to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award agreement, that such a registration statement is
necessary or appropriate; (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise; and (D) the consequences of the termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award agreement.

 

17



--------------------------------------------------------------------------------

(c)    Tax Withholding.

(i)    A Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right and is hereby authorized
to withhold, from any cash, Common Shares, other securities or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Shares, other securities or other
property) of any withholding taxes (at a rate that is no less than the minimum
required by applicable law and no more than the maximum statutory marginal rate
that could be applicable to the Participant) in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding
taxes.

(ii)    Without limiting the generality of clause (i) above, the Committee may,
in its sole discretion, permit a Participant to satisfy, in whole or in part,
the foregoing withholding liability by (A) the delivery of Common Shares (which
are not subject to any pledge or other security interest) owned by the
Participant having a fair market value equal to such withholding liability or
(B) having the Company withhold from the number of Common Shares otherwise
issuable or deliverable pursuant to the exercise or settlement of the Award a
number of shares with a fair market value equal to such withholding liability.

(d)    No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or an Affiliate,
nor shall it be construed as giving any Participant any rights to continued
service on the Board. The Company or any of its Affiliates may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award agreement. By accepting an
Award under the Plan, a Participant shall thereby be deemed to have waived any
claim to continued exercise or vesting of an Award or to damages or severance
entitlement related to non-continuation of the Award beyond the period provided
under the Plan or any Award agreement, notwithstanding any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

(e)    International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may in its sole
discretion amend the terms of the Plan or outstanding Awards with respect to
such Participants in order to conform such terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

(f)    Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

(g)    Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event or as otherwise provided in an Award
agreement, service shall not be considered terminated in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Affiliate, or
any successor, in any capacity of any employee, director or consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or an Affiliate in any capacity of employee,

 

18



--------------------------------------------------------------------------------

director or consultant. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. For purposes of each
Incentive Stock Option, if such leave exceeds ninety (90) days, and
re-employment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day that is three (3) months and one (1) day following the
expiration of such ninety (90)-day period.

(h)    No Rights as a Stockholder. Except as otherwise specifically provided in
the Plan or any Award agreement, no person shall be entitled to the privileges
of ownership in respect of Common Shares that are subject to Awards hereunder
until such shares have been issued or delivered to that person.

(i)    Government and Other Regulations. The obligation of the Company to settle
Awards in Common Shares or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any Common
Shares pursuant to an Award unless such shares have been properly registered for
sale pursuant to the Securities Act with the Securities and Exchange Commission
or unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. The Company shall be under no
obligation to register for sale under the Securities Act any of the Common
Shares to be offered or sold under the Plan. The Committee shall have the
authority to provide that all certificates for Common Shares or other securities
of the Company or any Affiliate delivered under the Plan shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan, the applicable Award agreement, the federal securities
laws, or the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or inter-dealer quotation system
upon which such shares or other securities are then listed or quoted and any
other applicable federal, state, local or non-U.S. laws, and, without limiting
the generality of Section 9 of the Plan, the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. Notwithstanding any provision in the Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

(j)    Clawback. Notwithstanding any provision in this Plan to the contrary, any
portion of an Award under the Plan shall be subject to a clawback (i) to the
extent necessary to comply with the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any Securities and Exchange Commission
rule or applicable Company policy, (ii) to the extent determined appropriate by
the Committee upon the Committee’s determination that a Participant has violated
any of the restrictions set forth in Section 14 of the Plan and (iii) as deemed
appropriate by the Board pursuant to the Company’s Clawback Policy as in effect
from time to time.

(k)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child,
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

(l)    Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.

(m)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the

 

19



--------------------------------------------------------------------------------

Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

(n)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

(o)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(p)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

(q)    Severability. If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(r)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

(s)    Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.

(t)    Other Agreements. Notwithstanding the above, the Committee may require,
as a condition to the grant of and/or the receipt of Common Shares under an
Award, that the Participant execute lock-up, stockholder or other agreements, as
it may determine in its sole and absolute discretion.

(u)    Payments. Participants shall be required to pay, to the extent required
by applicable law, any amounts required to receive Common Shares under any Award
made under the Plan.

(v)    280G Limitations. Notwithstanding any other provisions of this Plan or
any Award agreement (unless another agreement or contract between a Participant
and the Company or an Affiliate expressly addresses treatment of compensation
with respect to Section 280G or 4999 of the Code, in which case such other
agreement or contract shall control), in the event that it shall be determined
(as herein after provided) that any payment or distribution by the Company or
any Affiliate to or for the benefit of a Participant, whether paid or payable or
distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program, or
arrangement including, without limitation, any Award or similar right, or the
lapse or termination of any restriction on, or the vesting or exercisability of,
any of the foregoing (individually and collectively, a “Payment”), would be
subject, but for the application of this Section 15(v) to the excise tax imposed
by Section 4999 of the Code, or any successor provision thereto (hereinafter the
“Excise Tax”), by reason of being considered “contingent on a change in
ownership or control”

 

20



--------------------------------------------------------------------------------

of the Company, within the meaning of Section 280G(b)(2) of the Code, or any
successor provision thereto, then (i) if the After-Tax Payment Amount would be
greater by reducing the amount of the Payment otherwise payable to Employee to
the minimum extent necessary (but in no event less than zero) so that, after
such reduction, no portion of the Payment would be subject to the Excise Tax,
then the Payment shall be so reduced; and (ii) if the After-Tax Payment Amount
would be greater without the reduction then there shall be no reduction in the
Payment. As used in this Section 15(v), “After-Tax Payment Amount” means (x) the
amount of the Payment, less (y) the amount of federal income taxes payable with
respect to the Payment calculated at the maximum marginal income tax rate for
each year in which the Payment shall be paid to the Participant (based upon the
rate in effect for such year as set forth in the Code at the time of the
Payment), less (z) the amount of the Excise Tax, if any, imposed upon the
Payment. For purposes of any reduction made under Section 15(v), the Payments
that shall be reduced shall be those that provide the Participant the best
economic benefit, and to the extent any Payments are economically equivalent,
each shall be reduced pro rata.

(w)    Section 409A. The provisions of the Plan are intended to be exempt from
or to comply with the provisions of Section 409A of the Code so as to avoid the
imposition of an additional tax under Section 409A of the Code (a “409A Tax”).
Notwithstanding any provision of the Plan to the contrary, if any provision of
the Plan or Award agreement would result in the imposition of a 409A Tax, such
provision shall be automatically reformed so as to avoid the imposition of a
409A Tax and such reformation shall be deemed to not have an adverse effect on a
Participant’s rights with respect any Award. Should any payments made in
accordance with the Plan to a “specified employee” (as defined under
Section 409A of the Code) be determined to be payments from a nonqualified
deferred compensation plan and are payable in connection with a Participant’s
“separation from service” (as defined under Section 409A of the Code), that are
not exempt from Section 409A of the Code as a short-term deferral or otherwise,
these payments, to the extent otherwise payable within six (6) months after the
Participant’s separation from service, and to the extent necessary to avoid the
imposition of a 409A Tax, will be paid in a lump sum on the earlier of the date
that is six (6) months and one day after the Participant’s date of separation
from service or the date of the Participant’s death. For purposes of
Section 409A of the Code, the payments to be made to a Participant in accordance
with this Plan shall be treated as a right to a series of separate payments.

*        *        *

As adopted by the Board of Directors of Quanta Services, Inc. on March 21, 2019.

As approved by the stockholders of Quanta Services, Inc. on May 23, 2019.

 

21